DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16th March 2021 has been entered.

Notice of Allowability
The following addresses applicant’s remarks/amendments dated 27th January, 2021.  Claim(s) 1 and 7 were amended; No Claim(s) were cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1-12 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2020, 1/31/2019, and 11/2/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments (Remarks Pg. 6-9 of 9), with respect to the rejection of  the Claim(s) have been fully considered and persuasive in view of the amended Claim(s); therefore, the rejection has been removed.

Allowable Subject Matter
Independent Claim(s) 1 and 7; and Dependent Claims 2-6 and 8-12, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “a receiving-aperture controlling unit that sets receiving apertures of the acoustic wave detection probe configured to detect the acoustic waves to apertures smaller than all receiving apertures that the acoustic wave detection probe has, on the basis of a size of the set region of interest, and for setting positions of the receiving apertures of the acoustic wave detection probe configured to detect the acoustic waves, on the basis of a position of the set region of interest” in combination with the Claim are neither anticipated nor found obvious over the art of record.  

Regarding Independent Claim 7, the amended claimed limitations “setting receiving apertures of the acoustic wave detection probe to apertures smaller than all receiving apertures that the acoustic wave detection probe has, on the basis of a size of the set region of interest, and setting positions of the receiving apertures of the acoustic wave detection probe, on the basis of a position of the set region of interest, and detecting the photoacoustic waves based on the set receiving apertures” in combination with the Claim are neither anticipated nor found obvious over the art of record.  
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645